DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-13 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “a receiving section for receiving….”,  “a control section for searching….”, and, “a transmitting section for transmitting….”, wherein “…section for…”, as a generic placeholder that each is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure {such as a computer, or a processor, or portions of the hardware, circuits of the device} as performing the claimed function, and equivalents thereof.

















Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11, and 13 are rejected under 35 U.S.C. 102 a (1) as being anticipated by LAI (US 20180165963 A1).    
Re Claim 1, LAI discloses an information processing device (see LAI: e.g., -- An "onboard system" may be any system housed within a vehicle. For example, an onboard system may include a number of input sensors, a processor device capable of processing data from the input sensors, a transmission means (e.g., a wireless platform), and any other suitable component.--, in [0014]-[0015]) comprising:
a receiving section for receiving, from a second vehicle having started the tracking of a first vehicle, a position information of the second vehicle and an image data photographed by an on-vehicle camera mounted on the second vehicle (see LAI: e.g., -- An "onboard system" may be any system housed within a vehicle. For example, an onboard system may include a number of input sensors, a processor device capable of processing data from the input sensors, a transmission means (e.g., a wireless platform), and any other suitable component…. The onboard system may identify a target vehicle and associate each of the vehicle's movements with the identified target vehicle.--, in [0014]-[0015], -- the input sensors included in the onboard system may comprise one or more camera devices 106 mounted at various angles on a vehicle. For example, the camera devices 106 may be configured to capture image information from one or more angles surrounding the vehicle with the onboard system. The input sensors of the onboard system may include a number of additional input sensors, such as, a global positioning system (GPS) device 108, or any other suitable type of input sensor. A global positioning system 108 may be any device capable of detecting a geographic location of the vehicle in which the onboard system is installed.--, in [0019]; and, -- utilize machine vision and/or one or more image processing techniques to identify a target vehicle within the captured vehicle image information…. the input processing module may determine the speed that the target vehicle is moving with respect to the onboard system, (e.g., by tracking the vehicle's image location with respect to time) as well as the direction of the target vehicle's travel.--, in [0036]); 
a control section for searching for an image of the first vehicle included in the image data from the images photographed by monitoring cameras installed around a position indicated by the position information, and for tracking the searched first vehicle using the images photographed by the monitoring cameras (see LAI: e.g., --The image information may be processed to identify one or more vehicle identifiers associated with vehicles in the vicinity of the onboard system.  The onboard system may provide vehicle identifiers to a service provider computer, which may subsequently query one or more driver behavior databases for anomalous behavior related to the vehicle identifiers.--, in abstract, and, -- An "onboard system" may be any system housed within a vehicle. For example, an onboard system may include a number of input sensors, a processor device capable of processing data from the input sensors, a transmission means (e.g., a wireless platform), and any other suitable component…. The onboard system may identify a target vehicle and associate each of the vehicle's movements with the identified target vehicle.--, in [0014]-[0015], -- the input sensors included in the onboard system may comprise one or more camera devices 106 mounted at various angles on a vehicle. For example, the camera devices 106 may be configured to capture image information from one or more angles surrounding the vehicle with the onboard system. The input sensors of the onboard system may include a number of additional input sensors, such as, a global positioning system (GPS) device 108, or any other suitable type of input sensor. A global positioning system 108 may be any device capable of detecting a geographic location of the vehicle in which the onboard system is installed.--, in [0019]; and, -- utilize machine vision and/or one or more image processing techniques to identify a target vehicle within the captured vehicle image information…. the input processing module may determine the speed that the target vehicle is moving with respect to the onboard system, (e.g., by tracking the vehicle's image location with respect to time) as well as the direction of the target vehicle's travel.--, in [0036]), and
a transmitting section for transmitting a tracking position information of the first vehicle being tracked by the control section to the second vehicle (see Lai e.g., -- the processor device 204 may transmit information obtained from the input sensors to the service provider computer 206 to be processed by the service provider. For example, the processor device 204 may provide streaming video to the service provider computer 206….As the processor device 304 identifies image data from the captured vehicle image input, it may transmit one or more pieces of data to a service provider computer 306. For example, the processor device 304 may transmit a vehicle identifier for the target vehicle (e.g., the vehicle's license plate information), and/or information related to the speed of (or distance from) a target vehicle to the service provider computer 306. The service provider computer 306 may be an example service provider computer 206 of FIG. 2. --, in [0035]-[0037], and, -- identifying, by the service provider computer from the image input, an identifier for the target vehicle; determining, by the service provider computer based at least in part on a position of the first vehicle and a position of the second vehicle, that the first vehicle may be impacted by the anomalous behavior--, in claim 9).

Re Claim 3, Lai further discloses the transmitting section transmits an installation position information of the monitoring camera photographing the first vehicle as the tracking position information (see Lai: e.g., -- the service provider 502 may identify a second vehicle 508 in the path of the target vehicle's travel. In this example, the service provider may provide a notification to an onboard system installed in the second vehicle 508 related to the target vehicle. By way of further example, the onboard system of the second vehicle 508 may notify the driver of the second vehicle 508 that the target vehicle is approaching from the rear at a high rate of speed.--, in [0046]).

Re Claim 4, Lai further discloses the control section determines a runaway direction of the first vehicle from the image photographed by the monitoring camera photographing the first vehicle, and the transmitting section transmits the tracking position information including the runaway direction to the second vehicle (see Lai: e.g., -- the service provider 502 may identify a second vehicle 508 in the path of the target vehicle's travel. In this example, the service provider may provide a notification to an onboard system installed in the second vehicle 508 related to the target vehicle. By way of further example, the onboard system of the second vehicle 508 may notify the driver of the second vehicle 508 that the target vehicle is approaching from the rear at a high rate of speed.--, in [0046], and, -- identifying, by the service provider computer from the image input, an identifier for the target vehicle; determining, by the service provider computer based at least in part on a position of the first vehicle and a position of the second vehicle, that the first vehicle may be impacted by the anomalous behavior--, in claim 9).
.
Re Claim 5, Lai further discloses the control section searches for the image of the first vehicle included in the image data from the images photographed by the monitoring cameras installed around the position indicated by the position information and the images photographed by mobile cameras existing around the position indicated by the position information, and for tracking the first vehicle searched for using the images photographed by the monitoring cameras and the mobile cameras (see Lai: e.g., -- An onboard system may collect data for multiple target vehicles simultaneously.  In some embodiments, the vehicle in which the onboard system is installed may be a target vehicle.  The onboard system may identify a target vehicle and associate each of the vehicle's movements with the identified target vehicle.  Additionally, the onboard system may report movements made by the target vehicle to a service provider computer.--, in [0015]; also see: -- The input sensors of the onboard system may include a number of additional input sensors, such as, a global positioning system (GPS) device 108, or any other suitable type of input sensor.  A global positioning system 108 may be any device capable of detecting a geographic location of the vehicle in which the onboard system is installed.--, in [0019], and, -- an onboard system installed in each vehicle may include a global positioning system device configured to acquire location coordinates.  The onboard system in each of the multiple vehicles may transmit these location coordinates to the service provider computer at regular intervals…. upon a first vehicle 506 detecting a speeding target vehicle 504, the service provider 502 may identify a second vehicle 508 in the path of the target vehicle's travel.  In this example, the service provider may provide a notification to an onboard system installed in the second vehicle 508 related to the target vehicle.  By way of further example, the onboard system of the second vehicle 508 may notify the driver of the second vehicle 508 that the target vehicle is approaching from the rear at a high rate of speed. --, in [0044]-[0046]).


Re Claim 6, Lai discloses an information processing device (see LAI: e.g., -- An "onboard system" may be any system housed within a vehicle. For example, an onboard system may include a number of input sensors, a processor device capable of processing data from the input sensors, a transmission means (e.g., a wireless platform), and any other suitable component.--, in [0014]-[0015]) comprising:
a control section for searching for a first vehicle involved in an incident from images photographed by a monitoring camera and for acquiring an installation position information of the monitoring camera having photographed the first vehicle searched for (see Lai: e.g., --The image information may be processed to identify one or more vehicle identifiers associated with vehicles in the vicinity of the onboard system.  The onboard system may provide vehicle identifiers to a service provider computer, which may subsequently query one or more driver behavior databases for anomalous behavior related to the vehicle identifiers.--, in abstract, and, -- An onboard system may collect data for multiple target vehicles simultaneously.  In some embodiments, the vehicle in which the onboard system is installed may be a target vehicle.  The onboard system may identify a target vehicle and associate each of the vehicle's movements with the identified target vehicle.  Additionally, the onboard system may report movements made by the target vehicle to a service provider computer.--, in [0015]), and
a transmitting section for transmitting instruction information instructing tracking of the first vehicle to a second vehicle traveling around a position indicated by the installation position information (see Lai e.g., -- the processor device 204 may transmit information obtained from the input sensors to the service provider computer 206 to be processed by the service provider. For example, the processor device 204 may provide streaming video to the service provider computer 206….As the processor device 304 identifies image data from the captured vehicle image input, it may transmit one or more pieces of data to a service provider computer 306. For example, the processor device 304 may transmit a vehicle identifier for the target vehicle (e.g., the vehicle's license plate information), and/or information related to the speed of (or distance from) a target vehicle to the service provider computer 306. The service provider computer 306 may be an example service provider computer 206 of FIG. 2. --, in [0035]-[0037], and, -- identifying, by the service provider computer from the image input, an identifier for the target vehicle; determining, by the service provider computer based at least in part on a position of the first vehicle and a position of the second vehicle, that the first vehicle may be impacted by the anomalous behavior--, in claim 9).

Re Claim 7, Lai further the transmitting section transmits the instruction information including the installation position information to the second vehicle (see Lai e.g., -- the processor device 204 may transmit information obtained from the input sensors to the service provider computer 206 to be processed by the service provider. For example, the processor device 204 may provide streaming video to the service provider computer 206….As the processor device 304 identifies image data from the captured vehicle image input, it may transmit one or more pieces of data to a service provider computer 306. For example, the processor device 304 may transmit a vehicle identifier for the target vehicle (e.g., the vehicle's license plate information), and/or information related to the speed of (or distance from) a target vehicle to the service provider computer 306. The service provider computer 306 may be an example service provider computer 206 of FIG. 2. --, in [0035]-[0037], and, -- identifying, by the service provider computer from the image input, an identifier for the target vehicle; determining, by the service provider computer based at least in part on a position of the first vehicle and a position of the second vehicle, that the first vehicle may be impacted by the anomalous behavior--, in claim 9).

Re Claim 8, Lai further discloses the control section detects an occurrence of an incident by analyzing the image photographed by the monitoring camera and searches for the first vehicle (see Lai e.g., -- the processor device 204 may transmit information obtained from the input sensors to the service provider computer 206 to be processed by the service provider. For example, the processor device 204 may provide streaming video to the service provider computer 206….As the processor device 304 identifies image data from the captured vehicle image input, it may transmit one or more pieces of data to a service provider computer 306. For example, the processor device 304 may transmit a vehicle identifier for the target vehicle (e.g., the vehicle's license plate information), and/or information related to the speed of (or distance from) a target vehicle to the service provider computer 306. The service provider computer 306 may be an example service provider computer 206 of FIG. 2. --, in [0035]-[0037], and, -- identifying, by the service provider computer from the image input, an identifier for the target vehicle; determining, by the service provider computer based at least in part on a position of the first vehicle and a position of the second vehicle, that the first vehicle may be impacted by the anomalous behavior--, in claim 9).

Re Claim 9, Lai further discloses the control section searches for the first vehicle from characteristics of the first vehicle transmitted from a terminal device (see Lai: e.g., --The image information may be processed to identify one or more vehicle identifiers associated with vehicles in the vicinity of the onboard system.  The onboard system may provide vehicle identifiers to a service provider computer, which may subsequently query one or more driver behavior databases for anomalous behavior related to the vehicle identifiers.--, in abstract, and, -- An onboard system may collect data for multiple target vehicles simultaneously.  In some embodiments, the vehicle in which the onboard system is installed may be a target vehicle.  The onboard system may identify a target vehicle and associate each of the vehicle's movements with the identified target vehicle.  Additionally, the onboard system may report movements made by the target vehicle to a service provider computer.--, in [0015]).

Re Claim 10, Lai further discloses the control section determines a runaway direction of the first vehicle from the image photographed by the monitoring camera photographing the first vehicle (see Lai: e.g., -- An onboard system may collect data for multiple target vehicles simultaneously.  In some embodiments, the vehicle in which the onboard system is installed may be a target vehicle.  The onboard system may identify a target vehicle and associate each of the vehicle's movements with the identified target vehicle.  Additionally, the onboard system may report movements made by the target vehicle to a service provider computer.--, in [0015]; also see: -- The input sensors of the onboard system may include a number of additional input sensors, such as, a global positioning system (GPS) device 108, or any other suitable type of input sensor.  A global positioning system 108 may be any device capable of detecting a geographic location of the vehicle in which the onboard system is installed.--, in [0019], and, -- an onboard system installed in each vehicle may include a global positioning system device configured to acquire location coordinates.  The onboard system in each of the multiple vehicles may transmit these location coordinates to the service provider computer at regular intervals…. upon a first vehicle 506 detecting a speeding target vehicle 504, the service provider 502 may identify a second vehicle 508 in the path of the target vehicle's travel.  In this example, the service provider may provide a notification to an onboard system installed in the second vehicle 508 related to the target vehicle.  By way of further example, the onboard system of the second vehicle 508 may notify the driver of the second vehicle 508 that the target vehicle is approaching from the rear at a high rate of speed. --, in [0044]-[0046]);
the transmitting section transmits the instruction information including the runaway direction to the second vehicle (see Lai: e.g., -- the service provider 502 may identify a second vehicle 508 in the path of the target vehicle's travel. In this example, the service provider may provide a notification to an onboard system installed in the second vehicle 508 related to the target vehicle. By way of further example, the onboard system of the second vehicle 508 may notify the driver of the second vehicle 508 that the target vehicle is approaching from the rear at a high rate of speed.--, in [0046], and, -- identifying, by the service provider computer from the image input, an identifier for the target vehicle; determining, by the service provider computer based at least in part on a position of the first vehicle and a position of the second vehicle, that the first vehicle may be impacted by the anomalous behavior--, in claim 9).

Re Claim 11, Lai further discloses the control section searches for the image of the first vehicle from the images photographed by the monitoring cameras installed around an position indicated by the installation position information and the images photographed by the mobile cameras existing around the position indicated by the installation position information (see Lai: e.g., -- An onboard system may collect data for multiple target vehicles simultaneously.  In some embodiments, the vehicle in which the onboard system is installed may be a target vehicle.  The onboard system may identify a target vehicle and associate each of the vehicle's movements with the identified target vehicle.  Additionally, the onboard system may report movements made by the target vehicle to a service provider computer.--, in [0015]; also see: -- The input sensors of the onboard system may include a number of additional input sensors, such as, a global positioning system (GPS) device 108, or any other suitable type of input sensor.  A global positioning system 108 may be any device capable of detecting a geographic location of the vehicle in which the onboard system is installed.--, in [0019], and, -- an onboard system installed in each vehicle may include a global positioning system device configured to acquire location coordinates.  The onboard system in each of the multiple vehicles may transmit these location coordinates to the service provider computer at regular intervals…. upon a first vehicle 506 detecting a speeding target vehicle 504, the service provider 502 may identify a second vehicle 508 in the path of the target vehicle's travel.  In this example, the service provider may provide a notification to an onboard system installed in the second vehicle 508 related to the target vehicle.  By way of further example, the onboard system of the second vehicle 508 may notify the driver of the second vehicle 508 that the target vehicle is approaching from the rear at a high rate of speed. --, in [0044]-[0046]), and
 for acquiring an installation position information of the monitoring camera having photographed the vehicle searched for or a position information of the mobile camera having photographed the first vehicle searched for (see Lai: e.g., -- the service provider 502 may identify a second vehicle 508 in the path of the target vehicle's travel. In this example, the service provider may provide a notification to an onboard system installed in the second vehicle 508 related to the target vehicle. By way of further example, the onboard system of the second vehicle 508 may notify the driver of the second vehicle 508 that the target vehicle is approaching from the rear at a high rate of speed.--, in [0046], and, -- identifying, by the service provider computer from the image input, an identifier for the target vehicle; determining, by the service provider computer based at least in part on a position of the first vehicle and a position of the second vehicle, that the first vehicle may be impacted by the anomalous behavior--, in claim 9).

Re Claim 13, Lai discloses an information processing device (see LAI: e.g., -- An "onboard system" may be any system housed within a vehicle. For example, an onboard system may include a number of input sensors, a processor device capable of processing data from the input sensors, a transmission means (e.g., a wireless platform), and any other suitable component.--, in [0014]-[0015]) comprising:
a control section for searching for a person involved in an incident from images photographed by a monitoring camera and for acquiring installation position information of the monitoring camera having photographed the person searched for (see Lai: e.g., --The onboard system may provide vehicle identifiers to a service provider computer, which may subsequently query one or more driver behavior databases for anomalous behavior related to the vehicle identifiers.--, in abstract, and, --The onboard system may provide vehicle identifiers to a service provider computer, which may subsequently query one or more driver behavior databases for anomalous behavior related to the vehicle identifiers.--, in [0013], and, --For example, upon receiving a license plate number associated with a target vehicle from the input processing module 216, the risk assessment module 228 may query the driver database 230 for the license plate number.  Upon determining that the target vehicle is associated with several incidents of anomalous driving behavior, the risk assessment module 228 may assign a high level of risk to the target vehicle.  In some embodiments, the risk level assigned to the target vehicle may be dependent upon the types and/or dates of anomalous driving behavior exhibited in the past.--, in [0034]); and, 
a transmitting section for transmitting instruction information instructing tracking the person to a wearable camera or a vehicle existing around the position indicated by the installation position information (see Lai e.g., -- the processor device 204 may transmit information obtained from the input sensors to the service provider computer 206 to be processed by the service provider. For example, the processor device 204 may provide streaming video to the service provider computer 206….As the processor device 304 identifies image data from the captured vehicle image input, it may transmit one or more pieces of data to a service provider computer 306. For example, the processor device 304 may transmit a vehicle identifier for the target vehicle (e.g., the vehicle's license plate information), and/or information related to the speed of (or distance from) a target vehicle to the service provider computer 306. The service provider computer 306 may be an example service provider computer 206 of FIG. 2. --, in [0035]-[0037], and, -- identifying, by the service provider computer from the image input, an identifier for the target vehicle; determining, by the service provider computer based at least in part on a position of the first vehicle and a position of the second vehicle, that the first vehicle may be impacted by the anomalous behavior--, in claim 9).

 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over LAI, and in view of Farnham (US 20160371553 A1).    
Re Claim 2, Lai further discloses the transmitting section transmits the tracking position information to the second vehicle (see Lai: e.g., --. an onboard system installed in each vehicle may include a global positioning system device configured to acquire location coordinates. The onboard system in each of the multiple vehicles may transmit these location coordinates to the service provider computer at regular intervals.--, in [0044], and in claim 9),
Lai however does not explicitly disclose that above transmitting the tracking position information in response to a request from the second vehicle,
 Farnham teaches transmitting section transmits the tracking position information to the second vehicle in response to a request from the second vehicle (see Farnham: e.g., --the monitoring engine detects the vehicle-tracking device 18.  Step 400 may be performed during the powering on of the vehicle-tracking device 18 before the vehicle 16 leaves the vicinity.  Upon detection, the monitoring engine may request additional information from the vehicle-tracking device 18 such as a current status and/or location.--, in [0058])
LAI and Franham are combinable as they are in the same field of endeavor: using image information and position information in tracking vehicle and vehicle controlling. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify LAI’s device using Franham’s teachings by including transmitting section transmits the tracking position information to the second vehicle in response to a request from the second vehicle to LAI’s input of position information in order to provide location information for the vehicle-tracking device (see Franham: e.g., in [0058]-[0060]).

Re Claim 12, Lai discloses information processing device (see LAI: e.g., -- An "onboard system" may be any system housed within a vehicle. For example, an onboard system may include a number of input sensors, a processor device capable of processing data from the input sensors, a transmission means (e.g., a wireless platform), and any other suitable component.--, in [0014]-[0015]) comprising:
a receiving section for receiving, from a camera possessed by a second person having started a tracking of a first person, a position information of the camera and an image data photographed by the camera (see LAI: e.g., -- An "onboard system" may be any system housed within a vehicle. For example, an onboard system may include a number of input sensors, a processor device capable of processing data from the input sensors, a transmission means (e.g., a wireless platform), and any other suitable component…. The onboard system may identify a target vehicle and associate each of the vehicle's movements with the identified target vehicle.--, in [0014]-[0015], -- the input sensors included in the onboard system may comprise one or more camera devices 106 mounted at various angles on a vehicle. For example, the camera devices 106 may be configured to capture image information from one or more angles surrounding the vehicle with the onboard system. The input sensors of the onboard system may include a number of additional input sensors, such as, a global positioning system (GPS) device 108, or any other suitable type of input sensor. A global positioning system 108 may be any device capable of detecting a geographic location of the vehicle in which the onboard system is installed.--, in [0019]; --there are a variety of input sensors 212 capable of detecting input related to a user or vehicle conditions, such as accelerometers, cameras, microphones, etc. The input obtained by the input sensors may be from a variety of data input types, including, but not limited to, audio data, visual data, or biometric data.--, in [0025]; and, -- utilize machine vision and/or one or more image processing techniques to identify a target vehicle within the captured vehicle image information…. the input processing module may determine the speed that the target vehicle is moving with respect to the onboard system, (e.g., by tracking the vehicle's image location with respect to time) as well as the direction of the target vehicle's travel.--, in [0036]; --the processor device of the onboard system may identify one or more vehicles in the received input information and may subsequently determine a vehicle identifier for each of the vehicles identified at 604.  In some embodiments, this may be done using image processing techniques.  For example, the processor device may execute an image recognition application maintained on the processor device in order to identify image patterns that correspond to vehicles.  Additionally, the image recognition application may be configured to identify image patterns corresponding to license plates.  In some embodiments, the image recognition application may be configured to determine a distance between an identified vehicle in the image and the camera device that captured the image.--, in [0051]),
Lai however does not explicitly disclose above mentioned cameras or sensors be wearable camera,
Farnham teaches receiving, from a wearable camera possessed by a second person having started a tracking of a first person, a position information of the wearable camera and an image data photographed by the wearable camera (see Farnham: e.g., in [0039], and, --the monitoring engine detects the vehicle-tracking device 18.  Step 400 may be performed during the powering on of the vehicle-tracking device 18 before the vehicle 16 leaves the vicinity.  Upon detection, the monitoring engine may request additional information from the vehicle-tracking device 18 such as a current status and/or location.--, in [0058])
LAI and Franham are combinable as they are in the same field of endeavor: using image information and position information in tracking vehicle and vehicle controlling. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify LAI’s device using Franham’s teachings by including receiving, from a wearable camera possessed by a second person having started a tracking of a first person, a position information of the wearable camera and an image data photographed by the wearable camera to LAI’s camera and input of position information in order to provide location information for the vehicle-tracking device (see Franham: e.g., in [0058]-[0060]);
Lai as modified by Franham further disclose a control section for searching for the image of the first person included in the image data from images photographed by monitoring cameras installed around a position indicated by the position information, and for tracking the first person searched for using the images photographed by the monitoring cameras (see LAI: e.g., -- An "onboard system" may be any system housed within a vehicle. For example, an onboard system may include a number of input sensors, a processor device capable of processing data from the input sensors, a transmission means (e.g., a wireless platform), and any other suitable component…. The onboard system may identify a target vehicle and associate each of the vehicle's movements with the identified target vehicle.--, in [0014]-[0015], -- the input sensors included in the onboard system may comprise one or more camera devices 106 mounted at various angles on a vehicle. For example, the camera devices 106 may be configured to capture image information from one or more angles surrounding the vehicle with the onboard system. The input sensors of the onboard system may include a number of additional input sensors, such as, a global positioning system (GPS) device 108, or any other suitable type of input sensor. A global positioning system 108 may be any device capable of detecting a geographic location of the vehicle in which the onboard system is installed.--, in [0019]; and, -- utilize machine vision and/or one or more image processing techniques to identify a target vehicle within the captured vehicle image information…. the input processing module may determine the speed that the target vehicle is moving with respect to the onboard system, (e.g., by tracking the vehicle's image location with respect to time) as well as the direction of the target vehicle's travel.--, in [0036]), and
a transmitting section for transmitting tracking position information of the first person being tracked by the control section to the wearable camera (see Lai e.g., -- the processor device 204 may transmit information obtained from the input sensors to the service provider computer 206 to be processed by the service provider. For example, the processor device 204 may provide streaming video to the service provider computer 206….As the processor device 304 identifies image data from the captured vehicle image input, it may transmit one or more pieces of data to a service provider computer 306. For example, the processor device 304 may transmit a vehicle identifier for the target vehicle (e.g., the vehicle's license plate information), and/or information related to the speed of (or distance from) a target vehicle to the service provider computer 306. The service provider computer 306 may be an example service provider computer 206 of FIG. 2. --, in [0035]-[0037]). 











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/           Primary Examiner, Art Unit 2667